Barnard, P. J.
In the case of Knickerbocker Life Insurance Co. v. Hill, ante, page 285, argued at the same time with’ this case, I arrived at the conclusion that the defendants, the Iremongers *336by virtue of the referee’s deed to Kuhn, and by the declaration of trust from Kuhn to them became the owners of the legal estate subject to whatever power in trust, if any, was created by the declaration in trust, In this respect that case is identical with this. The Iremongers were, therefore, entitled to destroy, if they could, any prior lien affecting their land.
They sought to show that the mortgage in question, was given for no present consideration; that nothing had ever been given therefor as between the original parties, and that the plaintiff paid nothing for it. The referee erred in excluding this evidence.
There should be a new trial at special term, costs to abide event.

Jv,dgment reversed and new trial granted.